


110 HR 851 IH: Death Penalty Reform Act of

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 851
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Gohmert (for
			 himself, Mr. Smith of Texas, and
			 Mr. Franks of Arizona) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To modify the law with respect to the death penalty, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Death Penalty Reform Act of
			 2007.
		2.Amendments
			 relating to title 28Chapter
			 153 of title 28, United States Code, is amended—
			(1)in
			 section 2254(h) by striking section 408 of the Controlled Substances
			 Act and inserting section 3599 of title 18; and
			(2)in section 2255 by
			 striking section 408 of the Controlled Substances Act and
			 inserting section 3599 of title 18.
			3.Amendments
			 relating to section 3592 of title 18Section 3592 of title 18, United States
			 Code, is amended—
			(1)in
			 subsection (a), by inserting for which notice has been provided
			 after factor;
			(2)in subsection
			 (c)(1)—
				(A)by inserting
			 section 241 (conspiracy against rights), section 245 (federally
			 protected activities), section 247 (interference with religious
			 exercise) after section 37 (violence at international
			 airports),; and
				(B)by inserting
			 section 1512 (tampering with a witness, victim, or an informant),
			 section 1513 (retaliating against a witness, victim, or an informant),
			 after section 1203 (hostage taking),;
				(3)in subsection
			 (c)(2)—
				(A)by striking
			 For any offense, other than an offense for which a sentence of death is
			 sought on the basis of section 924(c), the and inserting
			 The; and
				(B)by striking
			 previously and inserting , in a prior
			 adjudication,;
				(4)in subsection
			 (c)(8)—
				(A)by striking
			 or; and
				(B)by inserting
			 or in order to retain illegal possession before of
			 anything;
				(5)in subsection
			 (c)(12), by striking had previously each place that term appears
			 and inserting has previously; and
			(6)in subsection (c),
			 by inserting after paragraph (16) the following:
				
					(17)Obstruction of
				justiceThe defendant engaged in any conduct resulting in the
				death of another person in order to obstruct the investigation or prosecution
				of any
				offense.
					.
			4.Amendments
			 relating to section 3593 of title 18Section 3593 of title 18, United States
			 Code, is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 , a reasonable time before the trial or before acceptance by the court
			 of a plea of guilty,;
				(B)by inserting after
			 paragraph (2) the following:
					
						The
				notice must be filed a reasonable time before trial or before acceptance by the
				court of a plea of guilty. The court shall, where necessary to ensure adequate
				preparation time for the defense, grant a reasonable continuance of the trial.
				If the government has not filed a notice of intent to seek the death penalty or
				informed the court that a notice of intent to seek the death penalty will not
				be filed, the court shall not accept a plea of guilty to an offense described
				in section 3591 without the concurrence of the
				government.;
				and
				(C)by inserting
			 before the last sentence the following: The government may also provide
			 notice under this subsection of any factor concerning the state of mind, intent
			 or other culpability of the defendant in committing the
			 offense.;
				(2)in subsection (b),
			 by inserting at the end of paragraph (3) the following:
				
					The court
				shall not dismiss alternate jurors impaneled during the guilt phase unless for
				good cause as to individual alternates or upon a finding, under this
				subsection, that the sentencing hearing will be heard by the court alone. The
				court shall retain such alternate jurors to hear the sentencing trial until the
				completion of the hearing. If at any time, whether before or after the final
				submission of the sentencing case to the jury, a sitting juror dies or becomes
				ill, or upon other good cause shown to the court is found to be unable to
				perform his or her duty in a timely manner, or if a juror requests a discharge
				and good cause appears therefor, the court shall order the juror to be
				discharged and draw the name of an alternate, who shall then take a place in
				the jury box, and be subject to the same rules and regulations as though the
				alternate juror had been selected as one of the original jurors. If
				deliberations have begun when the substitution is made, the court shall
				instruct the newly constituted jury to recommence deliberations as if none had
				previously taken place. The panel, in all other respects, shall be considered
				unaltered by the substitution of a duly seated
				alternate.;
			(3)in subsection
			 (c)—
				(A)in the fourth
			 sentence, by inserting for which notice has been provided under
			 subsection (b) before the period;
				(B)in the fifth
			 sentence, by inserting , including information pertaining to
			 unadjudicated conduct before the period;
				(C)by inserting after
			 the eighth sentence the following: The government shall be permitted to
			 cross-examine the defendant regarding any statements or testimony by the
			 defendant to the sentencing jury.;
				(D)by inserting after
			 the fourth sentence the following: If the defendant has raised the issue
			 of mental retardation as required under subsection (b), the defendant may
			 introduce information relevant to mental retardation.; and
				(E)by inserting at the
			 end the following: The defendant shall have the burden of proving mental
			 retardation by the preponderance of the information.;
				(4)in
			 subsection (d)—
				(A)in the second
			 sentence by inserting determine the truth of the allegations in the
			 notice filed under subsection (a) of this section regarding any mental state
			 set forth in section 3591(a), and after It shall;
				(B)by inserting after
			 the second sentence the following: In any case in which the defendant
			 has raised the issue of mental retardation as required under subsection (b),
			 the jury, or if there is no jury, the court, shall determine the issue of
			 mental retardation only if any aggravating factor set forth in section 3592 is
			 found to exist. Such determination shall occur prior to the consideration of
			 any mitigating factor.; and
				(C)by inserting at the
			 end the following: If the jury, or if there is no jury, the court,
			 determines that the defendant is mentally retarded, the court shall sentence
			 the defendant to life imprisonment without the possibility of release, or some
			 other lesser sentence authorized by law.;
				(5)in
			 subsection (e)—
				(A)by inserting before
			 the last sentence the following: In assessing the appropriateness of a
			 sentence of death, the jury, or if there is no jury, the court must base the
			 decision on the facts of the offense and the aggravating and mitigating factors
			 and avoid any influence of sympathy, sentiment, passion, prejudice, or other
			 arbitrary factor when imposing sentence.; and
				(B)by striking
			 , to life imprisonment and all that follows through
			 lesser sentence and inserting or to life imprisonment
			 without possibility of release.
				(6)by redesignating
			 subsections (b) through (f) as subsections (c) through (g); and
			(7)by adding after
			 subsection (a) the following:
				
					(b)Notice by the
				defendant
						(1)If, as required
				under subsection (a), the government has filed notice seeking a sentence of
				death, the defendant shall, a reasonable time before the trial, sign and file
				with the court, and serve on the attorney for the government, notice setting
				forth the mitigating factor or factors that the defendant proposes to prove
				mitigate against imposition of a sentence of death. In any case in which the
				defendant intends to raise the issue of mental retardation as precluding a
				sentence of death, the defendant shall, a reasonable time before trial, sign
				and file with the court, and serve on the attorney for the government, notice
				of such intent.
						(2)When a defendant
				makes a claim of mental retardation or intends to rely on evidence of mental
				impairment, or other mental defect or disease as a mitigating factor under this
				section, the government shall have the right to an independent mental health
				examination of the defendant. A mental health examination ordered under this
				subsection shall be conducted by a licensed or certified psychiatrist,
				psychologist, neurologist, psycho­phar­ma­col­o­gist, or other allied mental
				health professional. If the court finds it appropriate, more than one such
				professional shall perform the examination. To facilitate the examination, the
				court may commit the person to be examined for a reasonable period, but not to
				exceed 30 days, to the custody of the Attorney General for placement in a
				suitable facility. Unless impracticable, the psychiatric or psychological
				examination shall be conducted in a suitable facility reasonably close to the
				court. The director of the facility may apply for a reasonable extension, but
				not to exceed 15 days upon a showing of good cause that the additional time is
				necessary to observe and evaluate the defendant.
						(3)Following the
				filing of a defendant's notice under this subsection, the court shall, where
				necessary to ensure adequate preparation time for the government, grant a
				reasonable continuance of the trial.
						(4)For purposes of
				this section, a defendant is mentally retarded if, since some point in time
				prior to age 18, he or she has continuously had an intelligence quotient of 70
				or lower and, as a result of that significantly subaverage mental functioning,
				has since that point in time continuously had a diminished capacity to
				understand and process information, abstract from mistakes and learn from
				experience, engage in logical reasoning, control impulses, and understand
				others’
				reactions.
						.
			5.Amendments
			 relating to section 3594 of title 18Section 3594 of title 18, United States
			 Code, is amended—
			(1)in the first
			 sentence—
				(A)by striking
			 3593(e) and inserting 3593(f); and
				(B)by striking
			 or life imprisonment without possibility of release;
				(2)in the second
			 sentence—
				(A)by striking
			 any lesser sentence that is authorized by law and inserting
			 life imprisonment without the possibility of release; and
				(B)by inserting
			 as limited by section 3593(f) before the period.
				6.Amendments
			 relating to sections 3595, 3596, and 3597 of title 18
			(a)Section
			 3596Section 3596 of title 18, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking When the sentence is to be implemented and all that
			 follows through such law and inserting the following: A
			 sentence of death for any offense against the United States shall be
			 implemented pursuant to regulations promulgated by the Attorney
			 General; and
				(2)in subsection
			 (c)—
					(A)by striking the
			 first sentence; and
					(B)by adding at the
			 end the following: The government shall not be limited in its
			 opportunities to seek rehearing, based on changed circumstances, of a finding
			 of mental incapacity under this subsection..
					(b)Section
			 3595Section 3595 of title 18, United States Code, is amended by
			 striking 3593(d) and inserting 3593(e).
			(c)Section
			 3597Section 3597 of title 18, United States Code, is
			 amended—
				(1)in the heading, by
			 striking State;
				(2)in subsection (a),
			 by striking A United States marshal and all that follows through
			 Attorney General and inserting the following: An official
			 charged with supervising the implementation of a sentence of death shall use
			 appropriate Federal or State facilities for such purpose; and
				(3)by adding at the
			 end the following new subsection:
					
						(c)ConfidentialityNotwithstanding
				any other law, the identity of any employee of the United States Department of
				Justice, the Federal Bureau of Prisons, the United States Marshals Service, or
				any State department of corrections, or of any person providing services
				relating to an execution under contract or victim or victim’s survivor, who
				participates in or witnesses the administration of an execution pursuant to
				this section shall not be publicly disclosed, absent the consent of any such
				individual.
						.
				(d)Conforming
			 amendmentThe table of sections at the beginning of chapter 228
			 of title 18, United States Code, is amended by striking the item relating to
			 section 3597 and inserting the following:
				
					
						3597. Use of
				facilities.
					
					.
			7.Amendment
			 relating to section 3005 of title 18
			(a)In
			 GeneralSection 3005 of title 18, United States Code, is amended
			 to read as follows:
				
					3005.Counsel and
				voir dire in capital cases
						(a)In any case in
				which the Government files a notice of intent to seek a sentence of death, the
				court shall promptly, upon the defendant’s request, assign a second counsel for
				the defendant in addition to any previously assigned counsel. At least one
				assigned counsel shall be learned in the law applicable to capital cases. Both
				counsel shall have free access to the accused at all reasonable hours. In
				assigning counsel under this section, the court shall consider the
				recommendation of the Federal Public Defender organization, or, if no such
				organization exists in the district, of the Administrative Office of the United
				States Courts.
						(b)In any case in which the government files a
				notice of intent to seek the death penalty, the court shall, at the outset of
				any trial, permit voir dire of the venire concerning personal scruples with
				regard to the death penalty. The trial court shall allow strikes for cause as
				to any member of the venire whose personal views would prevent or substantially
				impair the performance of a juror’s sworn duties under the court’s instructions
				in a death penalty
				case.
						.
			(b)Conforming
			 amendmentThe table of sections at the beginning of chapter 201
			 of title 18, United States Code is amended by striking the item relating to
			 section 3005 and inserting the following:
				
					
						3005. Counsel and voir dire in capital
				cases.
					
					.
			8.Additional
			 procedural modifications
			(a)Modification of
			 mitigating factorsSection 3592(a)(4) of title 18, United States
			 Code, is amended—
				(1)by striking
			 Another and inserting The Government could have, but has
			 not, sought the death penalty against another; and
				(2)by
			 striking , will not be punished by death.
				(b)Modification of
			 aggravating factors for offenses resulting in deathSection
			 3592(c) of title 18, United States Code, is amended in paragraph (1), by
			 inserting section 2339D (terrorist offenses resulting in death),
			 after destruction),.
			(c)Juries of less
			 than 12 membersSubsection (c), as redesignated by section 4(6)
			 of this Act, of section 3593 of title 18, United States Code, is amended by
			 striking unless and all that follows through the end of the
			 subsection and inserting unless the court finds good cause, or the
			 parties stipulate, with the approval of the court, a lesser
			 number..
			(d)Peremptory
			 challengesRule 24(c) of the Federal Rules of Criminal Procedure
			 is amended—
				(1)in paragraph (1),
			 by striking 6 and inserting 9; and
				(2)in paragraph (4),
			 by adding at the end the following:
					
						(D)Seven, Eight or
				Nine AlternatesFour additional peremptory challenges are
				permitted when seven, eight, or nine alternates are
				impaneled.
						.
				
